                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



WESLEY DORAN HALPRIN,

                                 Plaintiff,

             v.                                          CASE NO. 20-3032-SAC

RENEE S. HENRY, et al.,

                                 Defendants.


                             MEMORANDUM AND ORDER

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a person held at the Wyandotte County Detention

Center, proceeds pro se. The Court grants leave to proceed in forma

pauperis1.

                           Nature of the Complaint

      The complaint names three defendants: a state district court

judge, plaintiff’s appointed defense counsel and former President

Barack Obama. In Count I, plaintiff asserts that murders have occurred

at the behest of defendant Obama, who plaintiff alleges has “been
present ‘in spirit’ since around 2011” and has coerced plaintiff to

help him “become King.” In Count 2, plaintiff alleges that an illegal

meeting took place among the three defendants concerning plaintiff’s

mental health and resulted in his sentence to placement at the Larned

State Hospital (LSH). In Count 3, plaintiff alleges his detention is

illegal and that his placement at the LSH is unnecessary. He seeks

dismissal of charges, asks for charges against the defendants, damages


1 Plaintiff has advised the Court that the Wyandotte County Detention Center refuses
to provide him with a financial statement in support of his motion to proceed in
forma pauperis. The Court does not impose an initial partial filing fee but will
order that collection action proceed.
for mental anguish and pain and suffering, and restoration of his

access to a firearm. Notations on the mailing envelope and the

complaint state that there is an emergency.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,
however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not
accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the
scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The Court has reviewed the complaint and, for the reasons that

follow, dismisses this matter.
     First, to the extent that plaintiff challenges his current

confinement and seeks relief from his sentence, he must seek relief
in a federal habeas corpus action after he presents his claims to the

state courts. Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973).       His

claims for relief from his conviction and sentence will be dismissed

from this action without prejudice.

     Next, plaintiff’s claims against the defendant judge are barred

by the doctrine of absolute judicial immunity.             This immunity

protects a state judge from liability under § 1983 unless the judicial

acts were taken “in the clear absence of all jurisdiction.” Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978); see also Quintana v. Adair,

673 F. App’x 815, 818-19 (10th Cir. 2016)(finding state court judge

was entitled to absolute immunity from claims seeking damages for

unlawful confinement). Plaintiff’s challenges to rulings by the

defendant judge do not suggest that they were taken in the absence

of jurisdiction, nor is his bare claim of an illegal meeting among

the defendants sufficient to plausibly state a claim for legal relief.

     Third, plaintiff’s claims against his appointed defense counsel

do not state a claim for relief under § 1983. The United States Supreme

Court has held that a public defender cannot be sued under that
provision because a public defender does not act under color of state

law. See Polk Cty. v. Dodson, 454 U.S. 312, 315 (1981). Likewise, a

private   attorney   appointed   to   represent   an   indigent   criminal

defendant does not act under color of state law. It is settled that

although lawyers are licensed by states, “they are not officials of

government by virtue of being lawyers.” In re Griffiths, 413 U.S. 717,

729 (1973). And, as with the defendant judge, plaintiff’s claim of

an illegal meeting is implausible and insufficient to state a viable
claim of conspiracy.

     Finally, a complaint is frivolous when its factual allegations
are “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33

(1992). A court “may dismiss a pro se complaint sua sponte without

permitting the plaintiff to amend the complaint … if it is clear that

the amendment would be futile.” Staats v. Cobb, 455 F.App’x 816, 818

(10th Cir. 2011)(quotations and citation omitted). Here, plaintiff’s

claims concerning a spiritual visitation by defendant Obama to

encourage murders are delusional and cannot be cured by amendment.

                               Conclusion

     For the reasons set forth, the Court concludes this matter may

be summarily dismissed for failure to state a claim for relief.

Plaintiff’s claims for relief from his conviction and sentence are

dismissed without prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motion

for leave to proceed in forma pauperis (Doc. 2) is granted. Collection

action shall proceed under 28 U.S.C. § 1915(b)(2) until plaintiff

satisfies the $350.00 filing fee.

     IT IS FURTHER ORDERED this matter is dismissed for failure to

state a claim for relief.
     IT IS SO ORDERED.

     DATED:   This 5th day of February, 2020, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
